Citation Nr: 1316391	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-39 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for epistaxis.

4.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the Veteran also appealed the issues of entitlement to service connection for right ankle tendonitis, allergic rhinitis, and a sinus disability.  However, in a November 2011 rating decision, the RO granted service connection for right ankle tendonitis.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Additionally, in a January 2012 statement, prior to the case being certified to the Board, the Veteran withdrew his appeals for service connection for allergic rhinitis and a sinus disability.  Therefore, these issues are not currently before the Board.

In March 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right wrist disability and kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's chronic epistaxis began in service and has been present ever since.

2.  The Veteran has a current right knee disability which is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epistaxis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for epistaxis and a right knee disability, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed more thoroughly below, the Veteran is not diagnosed with a disability which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Epistaxis

The Veteran contends that service connection is warranted for epistaxis because it began in service and has been present ever since.  A review of the service treatment records indicates that the Veteran was diagnosed with chronic epistaxis on more than one occasion and was described as having very frequent nosebleeds.  A May 2003 service treatment record reflects the Veteran's complaints of nosebleeds for the past two years.  A July 2003 service treatment record notes that the Veteran complained of frequent, almost daily nosebleeds, most often from his right nostril.  It was noted that he takes no blood thinners and has no history of hypertension.  The diagnosis was epistaxis secondary to anterior septal trauma and superficial vessels; cauterized in clinic.  A June 2004 service treatment record notes that the Veteran's nose bleeds were daily prior to cauterization in July 2003.  Subsequently, they resolved, and then returned in January 2004, occurring approximately two to three times a week.  MRI was negative.  The Veteran's last nosebleed was noted to have occurred the night before.  He denied any trauma to his nose.  The diagnosis was epistaxis.  

The post-service medical evidence includes an October 2007 VA examination report, which notes that the Veteran reported epistaxis.  He indicated that it began in 1995.  Examination of the nose was normal.  The examiner opined that there was no diagnosis of epistaxis because the symptoms had resolved.  

A December 2009 private treatment record notes that examination revealed no epistaxis.  
A November 2010 VA examination report notes the Veteran's complaints frequent nose bleeds.  He indicated that he had chemical cauterization about seven or eight years earlier.  Examination of the nose was positive for allergic rhinitis.  The turbinates were boggy and whitish.  

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for epistaxis.  On the question of whether the Veteran currently has a diagnosis of epistaxis that began in service and has continued ever since, the Board notes that the Veteran is competent to report matters within his own personal knowledge such as having a nosebleed.  Therefore, the Board finds that the Veteran is competent to diagnose the simple condition of epistaxis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  It therefore follows that the Veteran is competent to report that recurrent epistaxis began in service and has persisted to the present.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's assertion that recurrent epistaxis began in service and has persisted to the present to be credible.  Given the Veteran's service treatment records showing a diagnosis of chronic epistaxis and his lay assertions of recurrent symptoms since service, as well as the lack of any evidence in the record contradicting the Veteran's assertions of continuous epistaxis since his period of service, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records after service confirming a diagnosis of epistaxis.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for epistaxis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56. 

Right Knee Disability

The Veteran contends that he is entitled to service connection for a right knee disability because it was incurred in service.  Specifically, he stated that he injured his right knee on more than one occasion during service.  He further stated that he was diagnosed with a right knee disability in service for which he wore a brace and required physical therapy.

The service treatment records reflect that that the Veteran injured his right knee in May 2001.  The May 2001 service treatment record indicates that on examination of the right knee, there was no effusion but there was crepitus, pain, and grind.  Additionally, an April 2001 service treatment record notes that the Veteran complained of pain while walking.  He reported that he suffered a twisting injury of the right knee in January 2001.  On examination there was no effusion, edema, ecchymosis, or atrophy.  Gait was normal.  There was mildly positive grind and tenderness to palpation in the peripatellar area.  The assessment was patellofemoral pain syndrome on the right.  It was noted that X-rays from March 2001 were read as normal.  Another April 2001 service treatment record notes that the Veteran was prescribed a neoprene brace.  An August 2001 service treatment record notes a six month history of right knee patellofemoral syndrome for which the Veteran had physical therapy.  He recently noticed flare-ups of his symptoms and wanted to return to physical therapy.  A September 2001 service treatment record notes complaints of bilateral knee pain since January 2001.  The diagnosis was patellofemoral pain syndrome.  A January 2005 service treatment record notes that the Veteran had a positive four year history of patellofemoral pain syndrome of the right knee.  X-ray studies were negative.  A May 2007 service treatment record notes that the Veteran reported taking Aleve for knee problems.  The September 21, 2007 separation examination report of medical history reflects that the Veteran complained of knee problems which required physical therapy.  It also reflects his notation that he had knee trouble from repeated injuries.  The examining physician annotated the comments section, indicating that the repeated injuries were mild contusions and the right knee diagnosis was mild chondromalacia patella.  Moreover, a September 21, 2007 report of medical assessment indicates that the Veteran intended to seek VA disability for his knees.  

The October 2007 VA examination report reflects that there was no pathology to render a right knee diagnosis.  X-rays revealed a tiny joint effusion.  Examination revealed no edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The Veteran reported constant stiffness, swelling with activity, giving way with activity, and locking with activity.  He also complained of constant pain which causes decreased physical activity.

A December 2008 private treatment record notes a past medical history of chronic pain in the knees and a December 2009 private treatment record notes no joint stiffness, pain or swelling.  

Because it appears that the Veteran had a diagnosis of mild chondromalacia patella of the right knee on September 21, 2007, which was just five days prior to the filing of the Veteran's claim for service connection for a right knee disability (his claim was filed on September 26, 2007), the Board finds that the Veteran has a current right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Rowmanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Additionally, the Board notes that the current diagnosis of mild chondromalacia patella, which was noted on the September 21, 2007 separation examination report of medical history, was made during service.  Because the service treatment records also note a longstanding history of treatment for right knee problems and prior diagnoses of patellofemoral syndrome of the right knee, the Board finds that the current right knee disability had its onset during service.

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for epistaxis is granted.

Entitlement to service connection for a right knee disability is granted.


REMAND

As explained in more detail below, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for a right wrist disability, the Board notes that at the January 2011 VA examination, the Veteran was diagnosed with right wrist tendonitis.  The examiner opined that the right wrist tendonitis was less likely caused by or a result of military service because there was no right wrist injury or condition noted in service.  At the March 2013 Travel Board hearing, the Veteran admitted that he did not injure his right wrist during service and he did not seek medical attention for his right wrist during service.  Instead, he testified that while performing his duties as a sonar technician, he utilized a joystick, keyboard, and mouse, which required repetitive motion of his right wrist.  In performing such duties, the Veteran feels that he strained his wrist, causing the currently diagnosed tendonitis.  The Veteran's DD Form 214 reflects that his military occupational specialty was master operation and maintenance technician.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board finds that the January 2011 VA medical opinion is inadequate for adjudication purposes.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion that it is less likely than not that the Veteran's right wrist tendonitis is due to military service is based only on the lack of a wrist injury in service.  Therefore, a remand is required for another medical opinion which takes into account the Veteran's theory of overuse and strain of his right wrist as a result of his duties as a sonar technician, and which includes a complete rationale.

Regarding the Veteran's claim for service connection for kidney stones, the Veteran underwent a VA examination in January 2011.  The examiner opined that the Veteran was not diagnosed with kidney stones or renal pathology during military service and his service treatment records fail to show any documentation of kidney stones except for blood noted on urinalysis during his September 2007 separation physical examination.  The examiner found that isolated hematuria found on urinalysis without associated clinical symptoms or objective findings is insufficient to make a diagnosis of kidney stones.  The examiner pointed out that the first documentation of kidney stones was in December 2008, which is more than a year after service.  As such, the examiner opined that it is less likely than not that the Veteran's chronic kidney stone condition began during service.

A review of the service treatment records reveals that blood was noted on urinalysis on one occasion prior to the September 2007 separation examination.  Notably, there was a trace amount of blood on urinalysis in March 1999.  Moreover, in rendering her opinion, the VA examiner did not account for the fact that the December 2008 private treatment record, which was referred to as the first post-service medical evidence of kidney stones, reflects that pertinent medical history includes kidney stones.  At the March 2013 Travel Board hearing, the Veteran reported that he did not have health insurance immediately after service separation so he did not seek medical attention for the kidney stones which he passed about two weeks after his October 2007 VA examination.  Notably, the October 2007 VA examination report indicates that there was moderate microscopic hematuria.  Furthermore, the December 2007 examination report notes that the Veteran stated that in October 2007 the Veteran had a sharp pain in the left side of his back and had to leave work early.  The pain continued and two days later his urine was a dark orange color and the pain intensified.  He passed a kidney stone and the pain and discomfort subsided.  

Based upon the above, the Board finds that the January 2011 VA medical opinion is inadequate and a remand is required for an opinion based upon the entire evidence of record, and with an adequate rationale.

Accordingly, the case is REMANDED for the following action:
1.  Return the claims file, to include a copy of this remand to the January 2011 VA examiner.  Request that the examiner review the claims file, to specifically include the March 1999 service physical examination report which noted trace blood on urinalysis, the October 2007 VA examination report which notes that there was moderate microscopic hematuria, the December 2008 private treatment record which reflects that pertinent medical history includes kidney stones, the Veteran's  March 2013 Travel Board hearing testimony in which he reported that he did not have health insurance immediately after service separation so he did not seek medical attention for the kidney stones which he passed about two weeks after his October 2007 VA examination, and the December 2007 VA examination report which notes that the Veteran stated that in October 2007 he had a sharp pain in the left side of his back, had to leave work early, and two days later he passed a kidney stone and the pain and discomfort subsided.  

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's current right wrist disability is causally or etiologically related to military service, to include the Veteran's duties utilizing repetitive motion of his wrist as a sonar technician.

The examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's kidney stones had their onset in service or are otherwise causally or etiologically related to military service, to include the evidence of trace blood found on urinalysis in September 2007.  The examiner must specifically comment on the moderate amount of blood found on urinalysis at the October 2007 VA examination, as well as the Veteran's lay contentions that he passed a kidney stone just two weeks after the October 2007 VA examination.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

If the January 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination or examinations needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  When the above development has been completed, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


